EXHIBIT 31.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Joseph Ram, Chief Executive Officer of InfoSonics Corporation, certify that: 1. I have reviewed this Amendment No.1 on Form 10-K/A; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: April 27, 2017 /s/ JOSEPH RAM Joseph Ram, Chief Executive Officer
